PER CURIAM
Respondent Greene, claimant, moved to dismiss this judicial review on the ground that the order is not reviewable. The motion was denied. SAIF now moves to dismiss on the same ground, and respondent Van Port Mfg. requests a determination of jurisdiction. We have reconsidered our denial of claimant’s motion and have now concluded that we erred. Accordingly, the order denying claimant’s motion is withdrawn and both motions to dismiss are allowed.
Claimant filed an aggravation claim against Kruesi Cutting (insured by SAIF) and a new injury claim against Luedtke. The referee held that claimant had sustained an aggravation, chargeable to Kruesi, and the Board reversed, holding that claimant had sustained a new injury, chargeable to Luedtke. The Board remanded the case to the referee to determine whether Luedtke is a noncomplying employer.
Luedtke seeks judicial review of the Board’s holding Luedtke responsible for claimant’s condition. It cites Price v. SAIF, 296 Or 311, 675 P2d 479 (1984), as authority that the Board’s order here is a final, reviewable order. Price allows review of issues relating to a partial denial of an injury occurring after an initial, related injury. Price does not authorize separating review of the issue of compensability from the issue of responsibility. See Dean v. SAIF, 72 Or 16, 695 P2d 90 (1985).
Motion granted; motion for judicial review dismissed.